Citation Nr: 1225721	
Decision Date: 07/25/12    Archive Date: 08/03/12

DOCKET NO.  09-35 894	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for bilateral hearing loss. 

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for degenerative joint disease in the right and left knees.

3.  Entitlement to service connection for bilateral sensorineural hearing loss. 

4.  Entitlement to service connection for bilateral knee disorder, to include degenerative arthritis. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1991 to May 2001, and from August 2001 to May 2002. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2007 and November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia (RO).  In the May 2007, the RO declined to reopen the Veteran's previously denied claims for entitlement to service connection for bilateral sensorineural hearing loss and bilateral knee disorder, because no new and material evidence had been received.  The Veteran asked the RO to reconsider his claims, which the RO did reconsider in the November 2008 rating decision.  In that decision, the RO reopened the previously denied claim for service connection for bilateral sensorineural hearing loss, but continued and confirmed the denial of the claim on the merits, and declined to reopen the previously denied bilateral knee disorder claim. 

The issues of entitlement to service connection for bilateral sensorineural hearing loss and degenerative arthritis in the right and left knees are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied the claim for entitlement to service connection for bilateral sensorineural hearing loss in a September 2002 rating decision, because the evidence of record failed to show bilateral hearing loss disability as defined by VA.  The Veteran was properly notified of the decision and did not initiate an appeal.

2.  Evidence received since the September 2002 rating decision is not cumulative of evidence previously of record; and when this evidence is considered by itself, or with the previous evidence of record, it relates to an unestablished fact and thus raises a reasonable possibility of substantiating the claim of service connection for bilateral sensorineural hearing loss.

3.  In a January 2003 rating decision, the RO reconsidered, but continued to deny the claim for entitlement to service connection for degenerative joint disease in the right and left knees, because the evidence of record failed to show a diagnosed disorder in either knee.  The Veteran was properly notified of the decision and did not initiate an appeal.

4.  Evidence received since the January 2003 rating decision is not cumulative of evidence previously of record; and when this evidence is considered by itself, or with the previous evidence of record, it relates to an unestablished fact and thus raises a reasonable possibility of substantiating the claim of service connection for degenerative joint disease in the right and left knees.


CONCLUSIONS OF LAW

1.  Subsequent to the final September 2002 rating decision, new and material evidence has been presented to reopen the claim of service connection for bilateral sensorineural hearing loss.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R.     §§ 3.156(a) and (c ), 3.160(d), 20.200, 20.302, 20.1103 (2011).

2.  Subsequent to the final January 2003 rating decision, new and material evidence has been presented to reopen the claim of service connection for degenerative joint disease in the right and left knees.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a) and (c ), 3.160(d), 20.200, 20.302, 20.1103 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

Initially, it is noted that specific to requests to reopen a previously-denied claim for service connection, VA must provide notice that describes the basis for the previous denial, as well as the reopening criteria and the criteria for establishing the underlying claim for service connection found to be unsubstantiated in the previous denial.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Here, given the Board's favorable disposition of the petition to reopen the Veteran's previously-denied claims for service connection for bilateral sensorineural hearing loss and degenerative joint disease in the right and left knees, the Board finds that all notification and development actions needed to fairly adjudicate the appeal with regard to that issues have been accomplished.  Any lapse in duties to notify or assist has not prejudiced the claim.

2.  Petition to Reopen Previously Denied Claim 

The Veteran seeks to reopen previously denied claims for entitlement to service connection for bilateral sensorineural hearing loss and degenerative joint disease in the left and right knees.

VA must reopen the claim and review its former disposition, when new and material evidence is presented or secured with respect to a claim that has been disallowed.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board notes that the RO reopened the Veteran's claim for service connection for bilateral sensorineural hearing loss and decided the claim on the merits in November 2008.  Nevertheless, the Board must find new and material evidence in order to establish its jurisdiction to review the merits of a previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  Accordingly, the Board must initially determine whether there is new and material evidence to reopen a claim. 

Here, the Veteran submitted original claims for service connection for bilateral sensorineural hearing loss and degenerative joint disease in both knees in June 2002 (shortly after his separation from his second period of service).  In connection with these claims, the RO reviewed the Veteran's service treatment records and the findings from VA audiological and general medical examinations in August 2002.  

A review of the Veteran's service treatment records show that upon his enlistment there was some indication of decreased hearing acuity in both ears, more so on the left than the right.  Subsequent service audiometric testing results continue to show a further decline in the Veteran's hearing acuity, albeit not to the level of a hearing loss disability as defined by VA regulations.  See 38 C.F.R. § 3.385 (defining hearing loss disability as manifested by auditory threshold in any of the frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or when the auditory threshold for at least three of these thresholds are 26 decibels or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent). 

The service treatment records do show that the Veteran complained of, and sought treatment for right and left knee problems during his periods of service.  He first sought treatment for complaints of left knee pain, recurrent for the past two years, in June 1995.  Physical examination revealed findings of effusion and crepitus, bilaterally.  A provisional diagnosis of patella femoral syndrome, bilaterally, was given and the Veteran was referred for physical therapy.  The next evidence of knee problems is not shown until June 2001, when the Veteran presented with complaints of right knee pain for the past three weeks, but he denied any traumatic injury.  There was evidence of tenderness along the quadriceps, and a provisional diagnosis of quadriceps tendonitis was given.  

Upon his separation from his second period of service in March 2002, the Veteran indicated positive history of bilateral hearing loss and arthritis in both of his knees.  When the Veteran was evaluated during the VA examinations in August 2002, the audiometric testing results failed to show hearing loss disability in either ear, and there was no evidence of any chronic knee problems.  The Veteran had full range of motion in both knees, without objective evidence of painful motion.  There was no evidence of instability and x-ray film revealed no abnormalities in either knee at that time. 

By a rating decision dated in April 1981, the RO denied service connection for residuals of status post right knee trauma.  This decision was predicated on the findings that there was no evidence of a chronic knee disorder shown in service or within the first year following his separation from service, and that the evidence showed that his current right knee problems were related to an intervening injury.  Although the RO provided notice of both denials, the Veteran did not initiate an appeal.  The RO's September 2002 and January 2003 decisions became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.  

The Veteran sought to reopen his previously denied claims in June 2006.  By a rating decision dated in May 2007, the RO declined to reopen the previously denied claims.  The Veteran asked the RO to reconsider his petition to reopen his claims, and in a November 2008 rating decision, the RO reopened the previously denied claim for bilateral sensorineural hearing loss, but continued the denial of the underlying claim, and the RO declined to reopen the previously denied claim for degenerative joint disease in both knees.  Thereafter, the Veteran perfected an appeal.

Upon review of the record, the Board finds that the evidence received since the September 2002 and January 2003 rating decisions is new and material with respect to both previously denied claims.  Specifically, the additional evidence includes VA audiological treatment records that demonstrate the Veteran continues to experience a decline in hearing acuity, bilaterally.  Also, in a September 2007 VA audiological consultation note, the VA audiologist stated that the moderate sensorineural hearing loss in the Veteran's left ear is related to combat noises that he experienced during his active service as Navy SEAL. However, it remains unclear whether the Veteran has any current hearing disability as defined by VA regulations. 

With respect to the Veteran's bilateral knee claim, additional VA medical records that contain x-ray evidence of degenerative arthritis affecting both knees.  See VA treatment record dated January 2008.  In addition, the record now contains private medical records indicating that the degenerative arthritis in the Veteran's right and left knees is related to rigorous physical activities, including over 100 parachute jumps, that he engaged in during his periods of service; however, no further medical statement was provided in support of this conclusion.  See an undated private medical statement from Dr. B. B. N., received in April 2008.   

Moreover, the additional evidence received includes the Veteran's lay statements regarding continuity of bilateral hearing impairment and bilateral knee problems since his periods of service.  See statements attached to notice of disagreement and substantive appeal, VA-9 Form.  

In Shade v. Shinseki, 24 Vet.App 110 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R.  § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  The Court further held it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would "force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA."  

Thus, in accordance with Shade, the Board finds that the newly submitted lay statements and medical evidence relate to the unestablished fact necessary to substantiate the Veteran's previously denied claims.  As such, and presuming its credibility, the evidence received since the September 2002 and January 2003 rating decisions, taken together with the evidence previously on file, is both new and material as contemplated by 38 C.F.R. § 3.156(a) and provides a basis to reopen the claims of entitlement to service connection for bilateral sensorineural hearing loss and degenerative joint disease in both knees.  The Veteran's appeals to reopen are granted to that extent.  38 U.S.C.A. § 5108.


ORDER

New and material evidence having been received, the petition to reopen the claim for entitlement to service connection for bilateral sensorineural hearing loss is granted, subject to the Remand instructions below.

New and material evidence having been received, the petition to reopen the claim for entitlement to service connection for degenerative arthritis in the right and left knees is granted, subject to the Remand instructions below.


REMAND

While VA has received additional evidence which is sufficient to reopen the Veteran's claims for service connection for bilateral sensorineural hearing loss and degenerative arthritis in both knees, additional development is necessary prior to adjudication of the appeals on the merits.

VA is obligated to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability; the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. §5103A(d) (West 2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding a link between current disability and service is low for the purposes of obtaining a medical opinion.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

In this case, the Veteran's service treatment records show he had decreased hearing acuity upon his enlistment into service, but the service treatment records are negative for audiometric findings showing a hearing loss disability in either ear.   There is no clear and unmistakable evidence demonstrating that hearing loss disability in either ear preexisted his service entrance.  Accordingly, he is presumed sound as to both his ears.  See 38 U.S.C.A. § 1111 ; 38 C.F.R. § 3.304 .

While subsequent service treatment records continue to show a further decline in the Veteran's hearing acuity, bilaterally, his hearing acuity was still considered within normal limits at the time of his VA audiological examination in 2002.  Further, while the September 2007 VA audiological treatment note shows a diagnosis of moderate sensorineural hearing loss in the left ear, no audiometric findings are recorded in that treatment note, and it remains unclear whether the Veteran has any current hearing loss disability as defined by VA regulations.  See 38 C.F.R. § 3.385.  

A veteran is not precluded from being awarded service connection for a hearing disability merely because his hearing was within normal limits on audiometric testing at separation from service.  Hensley v. West, 5 Vet. App. 155, 159 (1993).  Where the requirements for hearing loss disability pursuant to 38 C.F.R. § 3.385 are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post-service test results meeting the criteria of 38 C.F.R. § 3.385.  Hensley, 5 Vet. App at 155.  If the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflect an upward shift in tested thresholds while in service, though still not meeting the requirements for "disability" under 38 C.F.R. § 3.385, and (b) post service audiometric testing produces findings which meet the requirements of 38 C.F.R. § 3.385; then the rating authorities must consider whether there is a medically sound basis to attribute the post service findings to the injury in service, or whether these findings are more properly attributable to intervening causes.  Id., at 159.

Here, the Veteran asserts that he first noticed an increase in his hearing problems during active duty and he has continued to experience a decline in his hearing acuity since then.  Although the service treatment records are negative for any hearing loss disability, the Veteran is competent to attest to his exposure to noise and acoustic trauma during service and that he first began experiencing significant hearing loss during such service.  As such, his reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  See McLendon, supra.  Therefore, given the indications of acoustic trauma suffered in service, contentions of a continuity of symptomatology and current hearing loss, the Board finds that the Veteran should be afforded a VA audiological examination to determine the nature and etiology of his current hearing loss. 

A remand is also needed to provide the Veteran with a VA medical examination in order to identify the nature and etiology of any current bilateral knee disorder.  Here, the Veteran's service treatment records show that he complained of knee problems two times during his period of service, to include treatment for patella femoral syndrome and quadriceps tendonitis.  However, there was no finding of any chronic knee disorder at the time of his VA general medical examination in August 2002.  

While the Veteran reports that he has suffered from bilateral knee problems since his period of service, none of the recent medical evidence of record shows any treatment for chronic knee problems until 2008.  The current nature of the Veteran's bilateral knee disorder has been identified as degenerative arthritis; however, there is no VA medical opinion of record regarding the etiology of the Veteran's bilateral knee disorder.  Therefore, a VA examination is required to determine the nature and etiology of the Veteran's claimed bilateral knee disorder.  See 38 C.F.R. § 3.159(c)(4); see also McLendon, supra.

The Board also notes that the Veteran has recently raised a secondary theory of entitlement for service connection for his bilateral knee disorders.  He asserts that his current diagnosed degenerative arthritis in his knees is secondary to his service-connected right and left ankle disabilities.  

It is noted that to a secondary service connection theory of entitlement may be granted for a disability that is proximately due to or the result of an established service- connected condition, or when a service-connected disorder aggravates another disability. 3 8 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439  (1995).  In light of the above, a VA examination is also needed to obtain a medical opinion addressing secondary service connection is necessary for the adjudication of the claim.

The Veteran is hereby notified that it is his responsibility to report for these examinations and to cooperate in the development of the case, and that the consequences of failure to report for VA examinations without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Prior to any VA examination, the RO/AMC should seek the Veteran's assistance in identifying and obtaining any outstanding records of pertinent VA or private treatment.  It is noted that the Veteran submitted a completed a Forms 21-4142 authorization and consent forms for release of records from Dr. B.Z., but it does not appear that any attempt has been made to obtain those identified private treatment records.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should furnish the Veteran with an appropriate VCAA letter under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The letter should specifically include notice to the Veteran of the evidence necessary to substantiate the issue on appeal under a secondary service connection theory of entitlement.

2.  The RO/AMC should send the Veteran a letter asking him to provide another VA Form 21-4142 releases necessary to obtain treatment records from Dr. B. Z.

3.  The RO/AMC should seek the Veteran's assistance in identifying and obtaining any other outstanding records of pertinent VA or private treatment. 

4.  The RO/AMC should advise the Veteran that he may submit a supplemental medical statement from Dr. B. B. N., as an addendum to the undated medical statement prepared by Dr. B. B. N. (and received by VA in April 2008), which explains the medical basis or bases for his conclusion that the Veteran's degenerative arthritis of both knees is related to rigorous physical activity, including over 100 parachute jumps, he engaged in during his periods of service.

5.  After the above has been accomplished, schedule the Veteran for a VA audiological examination to determine the nature and etiology of any hearing loss disability.  The claims folder and a copy of this REMAND must be provided to the examiner for review.  The examiner should note in the examination report that he or she has reviewed the entire claims folder.  The report of examination should also include a discussion of the Veteran's documented medical history, particularly the audiogram results found in the August 2002 VA examination, as well as the Veteran's assertions.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail. 

If a hearing loss disability is found to be present in either ear, the examiner should offer an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (50 percent or greater probability) that such a disability had its onset during any period of service; OR, was such a disability caused by or the result of any injury or incident that occurred during any period of service, to particularly include the alleged in-service noise exposure?  The examiner should set forth all audiometric evaluations results.  Please explain the reason(s) for your answer.

Please note that 38 C.F.R. § 3.385 defines a "hearing loss disability" for VA purposes as any of the following: (1) the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; or, (2) the auditory threshold for at least three of the frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or (3) the speech recognition scores using the Maryland CNC test are less than 94 percent.

6.  The RO/AMC should schedule the Veteran for an examination by a VA examiner with the appropriate expertise in order to determine the nature and etiology of any current bilateral knee disorder.  The claims folder and a copy of this REMAND must be provided to the examiner for review.  The examiner should note in the examination report that he or she has reviewed the entire claims folder.  The report of examination should also include a discussion of the Veteran's documented medical history, particularly the medical findings from the August 2002 VA general medical examination, as well as the Veteran's assertions.  

Based on evidence of record can it be determined, with a reasonable degree of medical certainty, that the Veteran has a bilateral knee disorder, to include degenerative arthritis?  If so, please specify the diagnosis or diagnoses.

If the Veteran has developed a disorder in either knee, including degenerative arthritis, did such disorder have its onset in service, based on the complaints of longstanding knee pain and symptoms of tenderness and effusion in June 1995, and complaints of knee pain and tenderness noted in June 2001; OR, did degenerative arthritis of either knee manifest itself within one year after the Veteran's discharge from service in May 2002?  Please explain the reason(s) for your answer.

Is it at least as likely as not (50 percent or greater probability) that any current diagnosed disorder in either knee, including degenerative arthritis, is related to rigorous physical activities, including over 100 parachute jumps, that he engaged in during his ten-year service as a Navy SEAL? Please explain the reason(s) for your answer.

Is it at least as likely as not (50 percent or greater probability) that the pathology, symptoms, and functional impairment, presented by the Veteran's service connected degenerative joint disease of the right and left ankles, have caused the Veteran to develop any disability entity of either knee, including degenerative arthritis?  Please explain the reason(s) for your answer.

Is it at least as likely as not (50 percent or greater probability) that the pathology, symptoms, and functional impairment, presented by the Veteran's service-connected degenerative joint disease of the right and left ankles, have aggravated (permanently worsened) any current disability entity of either knee, including degenerative arthritis?  Please explain the reason(s) for your answer.

Please note that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended relationship; "less likely" weighs against a causal relationship.  Please answer the questions posed with use of "as likely," "more likely," or "less likely" language.

If any opinion and supporting explanation cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiological opinion without resort to speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the medical issue at hand.

7.  Once the above actions have been completed, the RO/AMC should review the entire evidentiary record and readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, a supplemental statement of the case should be provided to the Veteran.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


